Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered. Claims 1-2 and 4-11 are pending in the application. Claims 1 and 9 are independent. Claims 1-2 and 4-11 have been rejected. 
Response to Arguments
Applicant’s arguments, see remarks, filed on 01/24/2022, with respect to the rejection of claims 1 and 4-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of NOMURA et al reference in this office action. Applicant’s arguments, see remarks, filed on 01/24/2022, with respect to the rejection of claim 2 under 35 U.S.C. 103 have been fully considered, however, moot in view of new ground of rejections presented in this office action. No specific arguments were presented by the applicant regarding the previous 35 USC 103 type rejections of claim 2 other than the ones presented regarding the rejection of independent claim 1. 

Applicant’s above arguments have been fully considered and are found persuasive, especially in terms of failure of Anzai and Oba  references alone or in combination to teach or suggest at least “wherein, based on activation of the information processing apparatus, the second processor executes the alteration detection program to verify whether the program is altered”. However, newly obtained  NOMURA et al reference was found to teach the above features set forth by the applicant’s arguments  (please see office action below for detail explanations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, they recite limitations such as “ a first memory  storing a program that is executed by the first processor in activating the information processing apparatus and a power control program for performing power saving control … wherein the first processor executes  the  program in response to the second processor verifying that the program has not been altered and changes a program that is executed by the second processor in response to the program being executed from the alteration detection program to the power control program”. However, it is unclear whether the terms  “the program” recited later are referring to “a program” recited earlier or a different program (such as a power control program or a alteration detection program) Furthermore, it is unclear whether “ a program that is executed by the first processor” is referring to a same program recited in “a program that is executed by the second processor”. Therefore, further clarification is needed in order to determine 
Dependent claims 2, 4-8 and 10-11 are rejected under 35 U.S.C. 112(b) because of their dependencies on the independent claim 1 or 9.
Claim 10 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it recites the limitations “wherein, by executing the change program”. However, there is insufficient antecedent basis for the limitation “the change program” in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by machine translation of Japanese patent application JP 2020071723 A (hereinafter NOMURA et al)
Regarding claim 1, NOMURA et al teaches an information processing apparatus (note page 3, starts at line 10: image processing device) comprising:
a first processor (note page 3, lines 14-24: controller 101 including CPU 201; controller/ CPU is interpreted as first processor);
a first memory (note page 3, lines 15-30:  boot ROM 206; and RAM 207 is used as temporary storage by CPU ) storing a program that is executed by the first processor in activating the information processing apparatus (note page 3, lines 20-40: startup/ activation program stored in ROM 206)  and a power control program for performing power saving control (note page 4, lines 8-20: power supply control unit),
a second processor  (note page 3, line 29-33: microcomputer 210); and 
a second memory (note page 3, line 29-33: microcomputer 210 on a chip would inherently include an internal memory; furthermore microcomputer  210 is connected to ROM 206 via a bus) storing an alteration detection  program  that is executed by the second processor (note page 3, line 29-33: performing tampering verification on boot program),
wherein, based on activation of the information processing apparatus, the second processor  executes the alteration detection program to verify whether the program is altered (note page 3, line 30-40: falsification verification of activation program), 
wherein the first processor  (note page 3, lines 14-24: controller 101 including CPU 201) executes  the  program (note page 3, lines 20-40: startup/ activation program)   in response to the second processor verifying that the program has not been altered and changes a program that is executed by the second processor in response to the program being executed from the alteration detection program to the power control program (note Abstract; and page 3, starts at line 40: the microcomputer 210 outputs a notification signal 320 to the power control unit 220; see also page 5, lines 25-35: power control unit 220 determining whether falsification is performed based on  notification signal from microcomputer 210) , and
wherein, when a shift condition for shifting of the information processing apparatus into a power saving state is satisfied, the second processor causes the first processor (note page 3, lines 12-18: controller 101 including power supply control unit; controller is interpreted as first processor) to shift into a power saving state by executing the power control program (note Abstract: a mechanism for effectively verifying alteration of a start program with a microcomputer that supports a secure boot, and a mechanism for reducing the power consumption of an apparatus that performs alteration verification by appropriately controlling a power supply to the microcomputer; see also page 5, starts at line 20-40: when tampering is detected, the microcontroller 210 does not output the notification signal 320 to the power supply control unit 220, so that subsequent activation processing is not executed)
Regarding claim 4, NOMURA et al teaches the information processing apparatus according to claim 1, wherein the second processor detects whether or not the change program is altered (note page 3, lines 20-40; and page 5, starts at line 20-40),
wherein the second processor activates the first processor in a case where the change program is not altered (note page 3, lines 20-40: controller/ CPU performing startup/ activation program upon performing tampering/ falsification verification by microcomputer 210 ; microcomputer  210 connected to ROM 206 performing tampering verification on boot program; also see page 6, lines 20-25), and
wherein the second processor (note page 3, line 29-33: microcomputer 210)  does not activate the first processor (note page 3, lines 14-24: controller 101 including CPU 201) in a case where the change program is altered (note page 5, starts at line 20-40: when tampering is detected, the microcontroller 210 does not output the notification signal 320 to the power supply control unit 220, so that subsequent activation processing is not executed)
Regarding claim 5, NOMURA et al teaches the information processing apparatus according to claim 1, wherein, based on the  program, the first processor  (note page 3, lines 12-18: controller 101 including CPU and power supply control unit ) switches the program that is executed by the second processor from the alteration detection program to the power control program and re-activates the second processor (note Abstract: a mechanism for effectively verifying alteration of a start program with a microcomputer that supports a secure boot, and a mechanism for reducing the power consumption of an apparatus that performs alteration verification by appropriately controlling a power supply to the microcomputer; and page 3, starts at line 40: the microcomputer 210 outputs a notification signal 320 to the power control unit 220)
Regarding claim 6, NOMURA et al teaches the information processing apparatus wherein the alteration detection program, when executed, performs alteration detection on the power control program stored in the first memory (note page 3, starts at line 23: ROM 206 storing necessary programs; and page 4, starts at line 10, and page 5, lines 25-35: power control unit 220 determining whether falsification is performed based on notification signal from microcomputer 210)
Regarding claim 7, NOMURA et al teaches the information processing apparatus wherein the first memory is a volatile storage medium (note page 3, lines 20-30: RAM 207 is used as temporary storage by CPU)
Regarding claim 8, NOMURA et al teaches the information processing apparatus according to claim 1, wherein the second memory is a non-volatile storage medium (note page 3, line 28-38: microcomputer 210 on a chip would inherently include an internal memory; furthermore microcomputer  210 is communicatively connected to ROM 206 via a bus)
Regarding claim 9,  NOMURA et al teaches a method of processing information in an information processing apparatus (note page 3, starts at line 10: image processing device), the information processing apparatus having a first processor (note page 3, lines 14-24: controller 101 including CPU 201; controller/ CPU is interpreted as first processor), a first memory  (note page 3, lines 15-30:  boot ROM 206; and RAM 207 is used as temporary storage by CPU ) storing a program that is executed by the first processor  having a first processor in activating the information processing apparatus (note page 3, lines 20-40: startup/ activation program) and a power control program for performing power saving control (note page 4, lines 8-20: power supply control unit), a second  processor (note page 3, line 29-33: microcomputer 210), and a second memory  (note page 3, line 29-33: microcomputer 210 on a chip would inherently include an internal memory; furthermore microcomputer  210 is connected to ROM 206 via a bus) storing an alteration detection program that is executed by the second processor (note page 3, line 30-40: falsification verification of activation program), the method comprising:
executing, based on activation of the information processing apparatus, the  alteration detection program by the second processor based to verify whether the program is altered (note page 3, line 30-40: falsification verification of activation program); 
executing, by the first processor (note page 3, lines 14-24: controller 101 including CPU 201), the program in response to the second processor verifying that the program has not been altered and changing a program that is executed by the second processor in response to the program being executed from the alteration detection program to the power control program (note Abstract; and page 3, starts at line 40: the microcomputer 210 outputs a notification signal 320 to the power control unit 220; see also page 5, lines 25-35: power control unit 220 determining whether falsification is performed based on  notification signal from microcomputer 210); and
causing the first processor  (note page 3, lines 12-18: controller 101 including power supply control unit; controller is interpreted as first processor) to shift into a power saving state by executing the power control program by the second processor when a shift condition for shifting of the information processing apparatus into a power saving state is satisfied (note Abstract: a mechanism for effectively verifying alteration of a start program with a microcomputer that supports a secure boot, and a mechanism for reducing the power consumption of an apparatus that performs alteration verification by appropriately controlling a power supply to the microcomputer; see also page 5, starts at line 20-40: when tampering is detected, the microcontroller 210 does not output the notification signal 320 to the power supply control unit 220, so that subsequent activation processing is not executed)
Regarding claim 10, NOMURA et al teaches the information processing apparatus according to claim 1, wherein the first memory stores an image processing program (note page 3, lines 18-30: Image processing device including ROM 206 and RAM 207 for storing various image processing program), and
wherein, by executing the change program, the first processor  (note page 3, lines 14-24: controller 101 including CPU 201) enables the second processor  (note page 3, line 29-33: microcomputer  210 connected to ROM 206 performing tampering verification on boot program)  to execute the image processing program (note Abstract; and page 3, starts at line 40: the microcomputer 210 outputs a notification signal 320 to the power control unit 220; see also page 3, lines 28-40: the function of image processing apparatus 100 are realized by CPU 201 executing processing based on programs stored in the ROM 206 … the microcomputer 210 performs tampering verification on the boot program executed by the CPU 201)
Regarding claim 11, NOMURA et al teaches the information processing apparatus according to claim 1, further comprising  a third memory storing  the program, wherein the program is read from the third memory (note page 3, lines 20-30: RAM 207 is used as temporary storage by CPU)  and stored in the first memory (note page 3, lines 28-40: the function of image processing apparatus 100 are realized by CPU 201 executing processing based on programs stored in the ROM 206)

                                          Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over NOMURA et al  in view of US 6,539,474 B2  (hereinafter Matsuura)
Regarding claim 2,  NOMURA et al  fails to teach expressly the information processing apparatus according to claim 1, wherein the first processor performs the control by switching a reset vector of the second processor from an address area of the second memory to an address area of the first memory.
However, Matsuura teaches the information processing apparatus according to claim 1, wherein the first processor performs the control by switching a reset vector of the second processor  (note figure 3.3A, 3C: reset signal upon error detection in re-activation process; also note, column 5, starts at line 40: CPU to use “reset vector” upon error detection) from an address area of the second memory to an address area of the first memory (note column 5, starts at line 40: reset vector stored in sector 0; and column 8, starts at line 1: address information is used for the switching control of the boot sector)
Matsuura and  Anzai et al  are analogous art because they are from the same field of endeavor of  selectively executing program based on error/ falsification detection. Therefore, at the time of effective filing date of invention, it would have been obvious to a person of ordinary skill in art to modify NOMURA et al  apparatus to further include the features of the wherein the first processor performs the control by switching a reset vector of the second processor from an address area of the second memory to an address area of the first memory taught by Matsuura since such arrangements would allow users to securely divert/ switch execution  to an alternate Matsuura, column 5, starts at line 40)

            Conclusion
A shortened statutory period for response to this action is set to expire in 3 (Three) months and 0 (Zero) days from the mailing date of this letter. Failure to respond within the period for response will result in ABANDOMENT of the application (see 35 U.S.C 133, M.P.E.P 710.02(b)). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 8:30 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804. The RightFax number for faxing directly to the examiner is 571-273-3551. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/            Primary Examiner, Art Unit 2494